DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no recited term for “a coating base” and “ a protrusion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 18, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Loringer (US 6,573,474) in view of Inagawa et al (US 5,063,280), Camm (US 6,004,620), and Das et al (US 2004/0134897).
Loringer shows the method claimed including  component including a substrate (1) and a coating wherein the coating comprises a coating base (2, 3) disposed vertically over the substrate wherein a laser beam is applied to remove a first portion (Figure 1) of the exterior of the coating in a first stage and the laser beam is applied to remove a second portion of the coating (Figure 3) as a hole is formed through the coating wherein a series of pulsed laser shots is provided to remove the first and second portion of the exterior coating. But, Loringer does not explicitly show applying the laser beam to an exterior surface of the coating to remove the first portion of the coating exterior with a focal point of the laser beam coinciding with the exterior surface of the coating that removes the first portion having the coating protrusion and applying the laser beam to remove the second portion in the second stage with the focal point of the laser beam located within a span of the substrate interior of the coating base.
 Inagawa shows it is known to applying a focal point of a laser beam to different offsets/locations to remove an exterior of a plated or coated layer (1a) wherein a focal point of the laser beam is first directed coinciding with the exterior of the coated layer and a portion of the coated layer and the substrate is further removed with the focal point of the laser beam that is located within a span of the substrate (as illustrated in Figure 4). 
Camm shows a coating that is applied to a component that includes a coating protrusion shown by the uneven surface as illustrated in Figures 3a-3c). 
Das shows it is known to provide a coating to a component (10) having a coating protrusion (shown by the uneven surface) wherein it is also shown that a laser beam is applied to a focal point located within a span of the substrate that removes the coating as illustrated in Figure 1.
In view of Inagawa, Camm, and Das, it would have been obvious to one of ordinary skill in the art to Loringer with the laser beam with its focal point directed to coincide with the exterior of the coating layer to remove a first potion of the exterior coating which is also know to include a coating protrusion which is shown by the uneven exterior surface wherein the laser beam is further applied to remove the second portion of the coating as the focal point of the laser beam is located in the substrate wherein the desired shape such as a through hole through the coating and the substrate is predictably achieved as desired by the user.
With respect to claims 2 and 3, Inagawa and Das show it is known to provide the second offset that corresponds to the focal point located below the exterior surface of the coated/plated layer, and it is noted that while Inagawa and Das do not explicitly show the threshold amount is within a range of 55% to 65% thickness of the coating and the substrate, it would have been obvious to provide the second offset focal point that is provided below the exterior surface amount by 55-65% of the total thickness or any suitable range, lacking criticality, to predictably and effectively remove the second portion of the coating as a matter of routine operations since the total thickness can be arbitrary varied either by the coating thickness or the substrate thickness. 
With respect to claims 4 and 5, Inagawa shows it is known to apply different laser outputs having different output number of pulses to remove different materials or different thickness of the same material (see Figure 4), and it would have been obvious to one of ordinary to adapt Loringer with a different number of laser pulses, including the recited number of pulses, that would predictably remove the first and second portions of the coating as desired by the user since the number of the laser pulses including less or more laser pulses as a matter of routine operations would affect the laser output power to effectively remove different thickness of the material as known in the art. 
With respect to claims 6-8, Loringer shows the laser beam is applied at the same angle for a counter bore (5) which is shown as the first portion and for a hole (6) that includes a second portion of the coating removed wherein a first hole through the coating is coaxial with the hole in the substrate (also, see claim 5 of Loringer). 
With respect to claims 18, 19, Loringer further shows the component is turbine blade or a vane (column 3, lines 1-2).
With respect to claim 21, Loringer shows the first stage (shown by a counter bore 5) and a second stage (shown by a hole 6) that are laser drilled along a longitudinal axis of the laser to the component as the holes (16 of Camm) are known to be drilled along the longitudinal direction of a component as shown in Camm.  
With respect to claim 22, Loringer shows the substrate (1) having a substrate exterior surface and an interior surface wherein the second portion (see Figures 1 and 2) is located above the substrate exterior surface with the second offset that can be located with the span of the substrate vertically below the substrate exterior surface as illustrated by Inagawa and Das.
With respect to claims 23, 25 and 26, Loringer shows the coating having a hole that is aligned with a hole in the substrate that extends through the substrate (Figure 2) wherein the first portion of the coating is removed during the first stage (Figure 1) and the second portion of the coating is removed in the second stage (Figure2) as the first portion and the second portion are laterally overlapped and disposed outside the hole in the substrate. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loringer in view of Inagawa, Camm, and Das as applied to claims 1-8, 18, 19 and 21-26 above, and further in view of Emer (US 6,380,512).
Loringer in view of Inagawa, Camm, and Das shows the method claimed except for translating the component via a fixture for opening a second hole. 
Emer shows it is known to provide a component (2) supported and fixed on a fixture/stage (9) wherein the component can be moved or translated with respect to a laser for machining holes in the component. 
In view of Emer, it would have been obvious to one of ordinary skill in the art to adapt Loringer, as modified by Inagawa, Camm, and Das, with a fixture that supports and translates the component so that a plurality of holes through the coating that extend coaxial with its respective holes in the substrate can be predictably achieved by the laser beam that is translated and aligned with respect to the substrate and achieve the desired applications of the holes in the component including cooing effects as known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761